DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 3/9/2021. Claims 1-15 have been amended. No claims have been canceled. No claims have been added. Claims 1-15 are pending and an action is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. US Patent 9,648,564 (hereinafter Cui), in view of Vugenfirer et al. US 2007/0067445 (hereinafter Vu).

Regarding claim 1, Cui teaches an electronic device (the Mobile Device 300 of Figure 3) comprising: 
a communication processor (Wireless Modem 322 and WNIC 323 of Figure 3); 
an application processor (Processing device 330) operatively connected with the communication processor (the processing device 330 is operatively connected with both the Wireless Mode 322 and the WNIC 323 which is indicated by Cui as the processing being able to receive and transmit network packets between each other [Col. 14, Lines 10-45]); and 
at least one memory, wherein the at least one memory stores instructions configured to, when executed [Fig. 3, Memory 306 comprising stored instructions executed by the processor 330, Col. 13, Lines 18-45], cause the application processor to: 
identify an identifier by the relationship comprising a user and a corresponding allowed or disallowed application when the electronic device being the mobile device enters a power saving state (the User may select applications to apply wake-up restrictions to and to set up wake-up restriction policies (including network wake-up restriction policy [Col. 12, Lines 34-45]) to apply to those applications which are allowed and or not allowed to be in a wake/normal power consuming state. [Col. 11, Line 56-Col12, Line 34 and Col. 1, Lines 60-66 (allowed and disallowed applications for existing in a wake/active state)]. Cui teaches that there may be a means of identifying using an identifier corresponding to at least one allowed or disallowed application which is performed by Cui which teaches a network connection may be created between each of the respective applications installed on the model device [Cui, Col. 3, Lines 65-65] and the connections may each have their own unique identifier assigned by the mobile device [Cui, Col. 11, Lines 13-21]);
generate a first packet filter program comprising at least one condition for filtering a packet, based on the identifier (A packet filter program, indicated by Cui’s wake-up filter in Figure 3, comprises at least one condition (blacklist designation) for filtering a packet based on the identifier in the updated/generated packet filter having access to the restricted connection data structure) Figs. 3 & 7, Col. 11, Lines 9-55], and the at least one memory stores instructions configured to, when executed, cause the communication processor to: 
identify the first packet filter program generated from the application processor (As mentioned above the packet filter program, is generated from the processor which creates the filter using the wake-up restriction policy [Cui, Col. 16, Lines 6-39]); and 
filter at least one packet associated with an application other than the at least one allowed application or at least one packet associated with the at least one disallowed application by using the first packet filter program, when the electronic device is in the power saving state (the wake-up restriction filter, functions to filter at least one packet associated with a disallowed application when the mobile device is in a power saving state [Cui, Col. 16, Lines 6-55 (wake-up restrictions) and Col. 15, Lines 40-43 (Wake-up restrictions are applied when the mobile device is in a power save mode)]). While it is clear that the mobile device comprises installed applications which each have their own unique identifier for identifying the connection and there is at least one user for the mobile device which is responsible for utilizing the applications of the mobile device which means that any connections uniquely identified as corresponding to the applications installed on the mobile device must be also able to correspond to identifying the user of the mobile device and mobile device’s applications as well. Which suggests that the user identifier (user ID) may also be the indicated to be the same as the unique identifier or any identifier of the connection. However, Cui does not explicitly teach wherein connection, which is identified using an identifier, corresponds to the application-specific identifier such as a user ID (UID).
However, Vu teaches wherein the application-specific ID, such as a User ID (UIDs) may be keyed to the same network address [Vu, ¶44-¶45], whereby these UID are used to also generate a packet filter and assist in filter packets (incoming messages) in a power saving state [Vu, ¶37-¶41] using a type of access control or approved list for filtering [Vu, ¶44-¶46].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cui, indicating that he a mobile device operated by a user comprises an application network filter for allowed and disallowed applications during a power saving state that utilizes unique identifiers and connection information such as ports and addresses to perform the filtering, with the teachings of Vu, indicating that the unique identifiers and identification information for communications connections between applications and endpoints of a network comprise corresponding user identifiers. The benefiting result of the combination would have been the explicit linking of an identifier to the user of a mobile device and each application which is installed on the device so that the user which may change devices within a network may be quickly and easily associated to a power savings profile comprising their preferred or designated settings while communicating via the network to maintain optimized power saving goals and performance.

Regarding claim 11, Cui teaches an operation method of an electronic device which filters a packet, the operation method comprising: 
identifying, by an application processor, a user identifier (UID) corresponding to at least one allowed application or at least one disallowed application when the electronic device enters a power saving state (In Cui, Fig. 3, stored instructions executed by the processor 330, of Cui Col. 13, Lines 18-45], cause the application processor (processor 330) identify an identifier by the relationship comprising a user and a corresponding allowed or disallowed application when the electronic device being the mobile device enters a power saving state wherein the User of Cui with the via the processor may select applications to apply wake-up restrictions to and to set up wake-up restriction policies (including network wake-up restriction policy [Cui, Col. 12, Lines 34-45]) to apply to those applications which are allowed and or not allowed to be in a wake/normal power consuming state [Col. 11, Line 56-Col12, Line 34 and Col. 1, Lines 60-66 (allowed and disallowed applications for existing in a wake/active state)]. Cui teaches that there may be a means of identifying using an identifier corresponding to at least one allowed or disallowed application which is performed by Cui which teaches a network connection may be created between each of the respective applications installed on the model device [Cui, Col. 3, Lines 65-65] and the connections may each have their own unique identifier assigned by the mobile device which is also indicative of the user of the mobile device [Cui, Col. 11, Lines 13-21]);
generating, by the application processor, a first packet filter program comprising at least one condition for filtering a packet, based on the user identifier (entries are added to the wake up filtering program comprising criteria (blacklisting, quota/allowance based or scheduling criteria) for restricting packets traversing the identified connection [Cui, Col. 16, Lines 19-26]); 
identifying, by the communication processor, the first packet filter program generated from the application processor and filtering, by the communication processor, at least one packet associated with an application other than the at least one allowed application or at least one packet associated with the at least one disallowed application, by using the first packet filter program, when the electronic device is in the power saving state (this identified update for filtering (using scheduling or blacklisting) is applied via the wake up filter and is actively used to perform the filtering of packets associated with restricted application and connections subject to the power saving state is performed. [Cui, Col. 16, Lines 6-55]). While it is clear that the mobile device comprises installed applications which each have their own unique identifier for identifying the connection and there is at least one user for the mobile device which is responsible for utilizing the applications of the mobile device which means that any connections uniquely identified as corresponding to the applications installed on the mobile device must be also able to correspond to identifying the user of the mobile device and mobile device’s applications as well. Which suggests that the user identifier (user ID) may also be the indicated to be the same as the unique identifier or any identifier of the connection. However, Cui does not explicitly teach wherein connection, which is identified using an identifier, corresponds to the application-specific identifier such as a user ID (UID).
However, Vu teaches wherein the application-specific ID, such as a User ID (UIDs) may be keyed to the same network address [Vu, ¶44-¶45], whereby these UID are used to also generate a packet filter and assist in filter packets (incoming messages) in a power saving state [Vu, ¶37-¶41] using a type of access control or approved list for filtering [Vu, ¶44-¶46].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cui, indicating that he a mobile device operated by a user comprises an application network filter for allowed and disallowed applications during a power saving state that utilizes unique identifiers and connection information such as ports and addresses to perform the filtering, with the teachings of Vu, indicating that the unique identifiers and identification information for communications connections between applications and endpoints of a network comprise corresponding user identifiers. The benefiting result of the combination would have been the explicit linking of an identifier to the user of a mobile device and each application which is installed on the device so that the user which may change devices within a network may be quickly and easily associated to a power savings profile comprising their preferred or designated settings while communicating via the network to maintain optimized power saving goals and performance.

Regarding claim 5, Cui, in view of Vu teaches the electronic device of claim 1, wherein the at least one allowed application comprises at least one of a pre-designated application to perform data communication in the power saving state or an application performing data communication in the power saving state (Cui teaches wherein an application may be pre-designated prior to entering into a power savings state to perform data communication while in the power saving state by restricting the time periods (wake up schedule as shown in Fig. 5 of Cui) or the number of times the device may be allocated a wake up budget that allocates the application’s ability to wake before being prohibited to wake for the remainder of the power saving state (wake up schedule as shown in Figs. 11-12 of Cui) [Cui, Figs. 5 and 11-12, Col. 12, Lines 56-67 (applications wake up budget)  and Col. 17, Lines 5-67 (wake up quota/schedule per-designated by user or system prior to execution of power save state)].)

Regarding claim 7, the combination of Cui, in view of Vu teaches the electronic device of claim 1, wherein the instructions are configured to cause the application processor to: identify a change of a network connection state of the at least one allowed application in the power saving state (the processing logic determines whether to apply a network wake up filter to restrict wake ups of an application to be restricted based on criteria or user selection. This is an identified change of the network connection state as the forwarding packets for the network will be subject to restrictions placed on the application and its corresponding connection [Cui, Col. 16, Lines 6-55]); identify, when the changed network connection state is a designated state, network connection information associated with a user identifier corresponding to an application in the designated state from a socket corresponding to the application in the designated state  (the identification of network connection information for allowed and disallowed application designated state when the mobile device enters a power savings state is performed by associating the identifying connection information to the restricted application via the wake-up filter [Cui, Col. 16, Lines 20-26]); and generate a second packet filter program by using the network connection information (an update, interpreted as a second filter program, may be generated for implementation in the wake up filter using the network connection information for filtering packets between allowed and disallowed applications. It is noted that the addition of applications/network connections for restriction in the wake up filter are updated that are interpreted as the second and further packet filters [Cui, Col. 16, Lines 19-55]). 

Regarding claim 8, the combination of Cui, in view of Vu teaches the electronic device of claim 7, wherein the instructions are configured to cause the communication processor to: identify the second packet filter program generated from the application processor; and filter at least one packet associated with an application other than the at least one allowed application or at least one packet associated with the at least one disallowed application by using the second packet filter program, when the electronic device is in the power saving state (an update, interpreted as a second filter program, may be generated for implementation in the wake up filter using the network connection information for filtering packets between allowed and disallowed applications in the power savings state. It is noted that the addition of applications/network connections for restriction in the wake up filter are updated that are interpreted as the second and further packet filters. This wake up filters may be identified and searched to identify restricted applications and connections to be filter enforced during the power savings state [Cui, Col. 16, Lines 19-55]).

Regarding claim 9, the combination of Cui, in view of Vu teaches the electronic device of claim 1, wherein the instructions are configured to cause the application processor to: identify, when network connection of an allowed first application is requested, a first user identifier corresponding to the allowed first application, in the power saving state, or identify, when network connection of an allowed second application is released, a second user identifier corresponding to the allowed second application, in the power saving state; identify first network connection information associated with the first user identifier from a socket corresponding to the allowed first application or second network connection information associated with the second user identifier from a socket corresponding to the allowed second application; and generate a second packet filter program by using the first network connection information or the second network connection information (Cui teaches that the wake up filter and restriction policy are tailored to identify a first application corresponding to a unique identifier, which also as mentioned above in Vu as corresponding a user identifier, is requested, which is the case when the wake up filter receives a packet identifying connection information which is not subjected to blacklisting as per Figure 7 of Cui or is not within the scheduled window of restriction as per Figures 4-5 of Cui. This network connection information as shown in Figure 7 of Cui is associated with a socket (TCP port specifying the endpoint and connection) corresponding allowed applications which are either not blacklisted (or alternatively whitelisted) or scheduled for activity at the associated times. These are instructions serve as a filter program executed by the wake up filter and wake up manager to effectively update the processors to effectively filter packets utilizing the network connection information to allowed and restricted applications as indicated, wherein the update being a second or further packet filter programs. As Cui, in column 1, Lines 55-67 states, “wake-up manager that places restrictions on what applications are allowed to wake-up or activate a processing device as well as when and how those applications are allowed to wake-up or activate the processing device.” [Cui, Col. 4, Lines 35-67 and Col. 16, Lines 19-55]).

Regarding claim 10, the combination of Cui, in view of Vu teaches the electronic device of claim 1, wherein the instructions are configured to cause the application processor to generate a null filter when the power saving state of the electronic device is terminated (all restrictions, including the wake up filter, on applications are terminated when the device enters into a normal power mode, which is the equivalent to a null filter as no filtering is performed which has the ability to restrict packets belonging to identified connections corresponding to the applications [Cui, Col. 12, Lines 33-4].)

Regarding claim 15, the combination of Cui, in view of Vu teaches the operation method of claim 11, wherein the at least one allowed application comprises at least one of a pre-designated application to perform data communication in the power saving state or an application performing data communication in the power saving state. (See the rationale applied to the rejection of claim 5. Similar rationale is applied herein to reject claim 15).

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cui, in view of Vu as applied to claim 1 above, and further in view of Morgan et al. US 2005/0005165 (hereinafter Morgan). 
Regarding claim 2, the combination of Cui, in view of Vu teaches the electronic device of claim 1 [See Cui, Fig. 3], wherein the instructions are configured to cause the application processor to: 
Identify network connection information corresponding to the at least one allowed application or the at least one disallowed application (a source identifier or unique identifier of the connection may be determined for allowed/whitelisted and restricted/blacklisted applications subject to a power save state [Cui, Col. 14, Lines 31-56 and Col. 16, Lines 6-55]); and 
generate the first packet filter program by using the network connection information (As mentioned above the wake-up (packet) filter program, is generated from the processor which creates the filter using the wake-up restriction policy and identifier information for the connection [Cui, Col. 16, Lines 6-39 and Col. 11, Lines 13-21]); but it does not explicitly teach identifying network connection information associated with the user identifier from a socket corresponding to the at least one allowed application or the at least one disallowed application.
However, Morgan teaches to identify network connection information associated with the user identifier from a socket corresponding to the at least one allowed application or the at least one disallowed application (the socket address at which the application receives a connection and inferred corresponding the application and User ID are all evaluated together to determine if connection for the application may be permitted or not [Morgan, ¶63]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cui, in view of Vu, indicating that he a mobile device operated by a user comprises an application network filter for allowed and disallowed applications during a power saving state that utilizes unique identifiers and connection information such as ports and addresses to perform the filtering, with the teachings of Morgan, indicating that the socket address at which the application receives a connection and inferred corresponding the application and User ID are all evaluated together to determine if connection for the application may be permitted or not. The benefiting result of the combination would have been the explicit linking of an identifier to the user of a mobile device and each application which is installed on the device to the socket so that the user which may change devices within a network may be quickly and easily associated to a power savings profile comprising their preferred or designated settings while communicating via the network to maintain optimized power saving goals and performance.

Regarding claim 3, Cui, in view of Vu and Morgan teaches the electronic device of claim 2, wherein when a packet identified by the communication processor comprises at least one designated information of the network connection information, the first packet filter program comprises a condition for passing the packet (when incoming packets comprise address information identifying the connection for the application, the wake-up filter program comprises a blacklist condition for passing the packet if the address information does not match the blacklist [Cui, Col. 16, Lines 40-55]).

Regarding claim 4, Cui, in view of Vu and Morgan teaches the electronic device of claim 3, wherein the network connection information comprises at least one of an Internet protocol (IP) version, an IP source address, an IP destination address, a protocol, a network connection state, a transmission control protocol (TCP) source port, a TCP destination port, or a hash value identifying network connection (the network connection identifier information comprises a unique identifier and may also be a IP source address or TCP ports [Cui, Col. 11, Lines 11-20]).

Regarding claim 12, Cui, in view of Vu and Morgan teaches the operation method of claim 11, wherein the generating of the first packet filter program comprises: identifying network connection information associated with the user identifier from a socket corresponding to the at least one allowed application or the at least one disallowed application; and generating the first packet filter program by using the network connection information. (See the rationale and motivation to combine applied to the rejection of claim 2. Similar rationale is applied herein to reject claim 12)

Regarding claim 13, Cui, in view of Vu and Morgan teaches the operation method of claim 12, wherein when a packet identified by the communication processor comprises at least one designated information of the network connection information, the first packet filter program comprises a condition for passing the packet (See the rationale applied to the rejection of claim 3. Similar rationale is applied herein to reject claim 13).

Regarding claim 14, Cui, in view of Vu and Morgan teaches the operation method of claim 13, wherein the network connection information comprises at least one of an Internet protocol (IP) version, an IP source address, an IP destination address, a protocol, a network connection state, a transmission control protocol (TCP) source port, a TCP destination port, or a hash value identifying network connection. (See the rationale applied to the rejection of claim 4. Similar rationale is applied herein to reject claim 14)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cui, in view of Vu as applied to claim 1 above, and further in view of Blandy US Patent 6,792,600 (hereinafter Blandy).
 
Regarding claim 6, the combination of Cui, in view of Vu teaches the electronic device of claim 1, wherein the instructions are configured to cause the application processor to convert the first packet filter program into a bytecode, and the communication processor to identify the first packet filter program converted into the bytecode. (Power save states may be designated and implemented according to instructions set by the user or created based on the processors analysis of the power demands and application statistics, whereby these instructions to execute the power save state by packet filter connections are programmed into the communication processors [See, Cui, Fig. 3 (communications processors’ wake-up managers and filters) and Col. 17, Lines 53-67 and Col. 18, Lines 7-19 (implementation of the power save state by incorporating the instructions into processor elements as processing logic as a wake up manager and filter – also see Col. 4, Lines 14-55)]), however it does not teach wherein this processing logic, interpreted as the packet filter program, is converted into a bytecode.
However, Blandy teaches wherein the processing logic, interpreted as the program, is converted by a compiler into bytecode for implementation on many processors [Blandy Col. 2, Lines 1-23].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the combination of Cui, in view of Vu, indicating that the processors are able to be programed with instruction reflective of restriction policies to perform wake up management and filtering of packets on connections identified as being associated with a user’s application which is operating under a power savings mode, with the teachings of Blandy indicating that the instructions for filtering packets may be converted into bytecode for implementation on the processor. The resulting benefit of the combination would have been the ability to increase compatibility of the design architecture by using bytecode instructions which are designed to be easy to interpret on any machine and easily translated on the fly into native machine code.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONNIE V SWEET/Primary Examiner, Art Unit 2467